DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2018/068160, filed 31 December 2018, which claims benefit of U.S. Provisional Application No. 62/611,666, filed 29 December 2017.


Information Disclosure Statement
The information disclosure statement (IDS) has not been provided.


Status of the Claims
Claims 1-20 were pending in the present application. Claims 1, 2, 8 and 18-20 have been amended, claims 3-6, 16, and 17 have been canceled, and claims 19-20 are withdrawn.
Applicant's election with traverse of claims 1, 2, 7-15, and 18, and election of species of ligand binding protein domain: self-labeling protein and Halotag® in the reply filed on July 14, 2022 is acknowledged. Claims 1, 2, 7-15, and 18-20 read on the elected species. 

Upon further consideration claims 19-20 drawn to a method of measuring calcium are rejoined, and the species election requirement for ligand-binding domains is withdrawn. 
Claims 1, 2, 7-15, and 18-20 are examined below. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-8 and 18-20 are rejected under 35 U.S.C. 102(a)(1) or 35 USC 102 (a)(2) as being anticipated by Pribilla et al. (PGPub 2009/0215106), hereinafter Pribilla.
Regarding claims 1-2, Pribilla teaches a chemigenetic calcium indicator, comprising:
(a) a calcium-binding protein domain, 
(b) a ligand-binding protein domain attached to the calcium-binding protein domain, and 
(c) a fluorescent dye conjugated to a ligand for the ligand-binding protein domain.
Specifically, Pribilla teaches a plasmid coding for a fusion protein comprising a subunit of calcineurin (a Ca2+/calmodulin-dependent enzyme) and the HaloTag® enzyme and a plasmid coding for a fusion protein comprising calmodulin and the SnapTag® enzyme. Both tag enzymes were coupled to fluorophores ([0131]). 

Regarding claims 7-8, Pribilla teaches the chemigenetic calcium indicator of claim 1, wherein the ligand binding protein domain comprises a non-covalent capture protein, and the chemigenetic calcium indicator of claim 7, wherein the non-covalent capture protein is selected from the group consisting of a self-labeling protein TMP tag, a biotin-avidin, and a combination thereof. Specifically, Pribilla teaches labeling of biological molecules with fluorescent compounds ([0067]): generation of a fusion protein between a biomolecule and a binding partner possessing characteristics of specific recognition and high-affinity binding with a substrate previously labeled with the fluorescent molecule(s) of interest, such as ([0077]) the binding sequence of streptavidin that has a high affinity for biotin, which can be labeled beforehand with a fluorophore ([0081]).

Regarding claim 18, Pribilla teaches the fluorescent dye is selected from the group consisting of azetidine-containing dyes and rhodamines. Specifically, Pribilla teaches “fluorescent compounds can be selected from fluorescent proteins such as the green fluorescent protein (GFP) and its derivatives (especially CFP, YFP), and fluorescent compounds with a lifetime of less than 100 nanoseconds, such as cyanins, rhodamines …” ([0066]).

Regarding claims 19-20, Pribilla teaches a method of measuring calcium, the method comprising administering the chemigenetic calcium indicator of claim l and determining changes in fluorescence, and the method of claim 19, wherein the ligand binding protein comprises a self-labeling protein and the fluorescent dye conjugated to the ligand comprises a ligand for the self-labeling protein conjugated to the fluorescent dye. Specifically, Pribilla teaches the plasmids, mentioned above for claims 1-2, cotransfected into cells, the cells were incubated in a medium comprising fluorescent substrates for the HaloTag® and SnapTag® enzymes ([0131]), the cells were stimulated and fluorescence signal (TR-FRET) was measured following the stimulation ([0132]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pribilla et al. (PGPub 2009/0215106), hereinafter Pribilla, as applied to claims 1-2 above, in view of Akerboom et al. (“Genetically encoded calcium indicators for multi-color neural activity imaging and combination with optogenetics.” Frontiers in molecular neuroscience, vol. 6 (2). 4 Mar. 2013), hereinafter Akerboom. 
Regarding claim 9, Pribilla teaches a chemigenetic calcium indicator, comprising: (a) a calcium-binding protein domain, (b) a ligand-binding protein domain attached to the calcium-binding protein domain, and (c) a fluorescent dye conjugated to a ligand for the ligand-binding protein domain. Pribilla does not teach a calcium binding protein domain comprises calmodulin and a calmodulin binding peptide.
Akerboom teaches genetically encoded calcium indicators engineered for fluorescent detection of Ca2+ levels in vivo. Akerboom also teaches calcium indicators, wherein the calcium binding protein domain comprises calmodulin (CaM) and a calmodulin binding peptide. Specifically, Akerboom teaches a family of calcium fluorescent indicators, wherein a chromophore, variants of the red fluorescent protein mRuby, are fused to a calmodulin-binding peptide M13 on the N-terminus and calmodulin on the C-terminus (Fig. 2A). In the presence of Ca2+ calmodulin interacts with the M13 peptide creating a local molecular environment enhancing fluorescent of the mRuby chromophore (Fig. 2F, second panel shows significant difference between fluorescence of the presence and absence of calcium). M13-mRuby-calmodulin fusion of Akerboom is functionally analogous to calcineurin-HaloTag®-fluorophore fusion of Pribilla coexpressed with calmodulin. Fluorescence intensities of both HaloTag®-bound fluorophore molecule and mRuby fluorophore depend on local environment properties. Interaction between calmodulin and a calmodulin-binding peptide shields mRuby fluorophore from aqueous environment and increases fluorescence efficiency. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pribilla for a chemigenetic calcium indicator based on HaloTag®- calmodulin binding peptide fusion with an mRuby-calmodulin binding peptide-calmodulin fusion as taught by Akerboom to create a calmodulin binding peptide-HaloTag®-calmodulin fusion with enhanced fluorescence in the presence of calcium (Akerboom, Fig. 2F, second panel). One having ordinary skill in the art would have been motivated to make such a change because it increases sensitivity of HaloTag®-based assays. Such combination would have been desirable to those of ordinary skill in the art, for the reason mentioned in motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because this approach already successfully worked for mRuby fluorescent protein and its variants (Akerboom, Fig. 2F, second panel).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pribilla, as applied to claim 1 above, and further in view of Johnsson et al. (WO 2018/219953, priority date: 30 May 2017), hereinafter Johnsson, Griss et al. (WO 2015/007317), hereinafter Griss, Meador et al. (“Target enzyme recognition by calmodulin: 2.4 A structure of a calmodulin-peptide complex.” Science, vol. 257, 5074 (1992): 1251-5), hereinafter Meador, and Kim et al. (USP 9,644,007), hereinafter Kim. 
Regarding claim 10, Pribilla teaches a chemigenetic calcium indicator, comprising: (a) a calcium-binding protein domain, (b) a ligand-binding protein domain attached to the calcium-binding protein domain, and (c) a fluorescent dye conjugated to a ligand for the ligand-binding protein domain, wherein the calcium binding protein domain comprises calmodulin and a calmodulin binding peptide. Pribilla does not teach the calcium indicator comprising SEQ ID No. 1 which includes: (a) a circular permutated HaloTag®, (b) the calmodulin binding peptide is RS-20 peptide, and (c) a nuclear export signal (NES).
Johnsson teaches sensors, methods and kits for fluorescence-based detection of NADPH using dihydrofolate reductase (DHFR) (Abstract) with a luciferase (pg. 8, lines 3-14) and HaloTag® enzyme (pg. 6, lines 14-20).  Johnsson also teaches circular permutated HaloTag® (cpHalo) split into N-terminal fragment consisting of amino acid residues 1-141 and C-terminal fragment starting with amino acid residue 144. The present invention claims circular permutated HaloTag® with a split between residues 146 and 147, which is substantially similar to the cpHalo of Johnsson. Johnsson also teaches a linker for connecting permutated fragments of cpHalo: GGT GGS GGT GGS GGS (pg. 33, line 13). This sequence is substantially similar in size, composition and a pattern of amino acid residues to the linker of the instant invention: GGT GGS GGT GGS GGT GGS (residues 206-223 of SEQ ID NO: 2). Griss teaches that circularly permutated molecules can provide a better contact to their respective binding partners. The emission ratio changes of more than 10-fold larger in the case of the circularly permuted variant is reported (pg. 20, lines 24-29, Fig. 2D).
Meador teaches an X-ray crystal structure of a calmodulin-peptide complex (Abstract). Meador also teaches the calmodulin binding peptide of amino acid sequence Ala Arg Arg Lys Trp Gln Lys Thr Gly His Ala Val Arg Ala Ile Gly Arg Leu Ser Ser (pg. 1252, Col. 1, top paragraph) being identical to RS-20 peptide of the instant invention (residues 30-49 of SEQ ID NO: 2). 
Kim teaches genetically encoded calcium indicators for in vivo applications (Abstract). Kim also teaches RCaMPl and R-GECO1 variants of said indicators, which contain NES sequence (Col. 9, lines 39-42, Col. 176, lines 16-23). RCaMPl and R-GECOl indicators are based on circularly permuted mRuby and mApple fluorescent protein variants, respectively, in addition to calmodulin and the CaM-interacting M13 peptide (Col. 16, lines 52-54). NES sequence taught by Kim (Met Leu Gln Asn Glu Leu Ala Leu Lys Leu Ala Gly Leu Asp Ile Asn Lys Thr Gly  - residues 1-19 of Kim’s SEQ ID NO: 2) matches exactly amino acid residues 1-19 of SEQ ID NO: 2 of the instant invention (corresponding to nucleotide SEQ ID NO: 1 of claim 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pribilla for a chemigenetic calcium indicator based on a calmodulin binding peptide-calmodulin HaloTag® fusion with the teachings of Meador for an alternative calmodulin binding peptide (pg. 1252, Col. 1, top paragraph), with the teachings of Johnsson (pg. 6, lines 14-20) for the circular permutated HaloTag®, and with the teachings of Kim for NES sequence to provide a brighter chemigenetic calcium indicator (Griss, pg. 20, lines 24-29, Fig. 2D) capable of translocation into the cell nucleus (Kim, Col. 176, lines 16-17). It would have been obvious to try to substitute one calmodulin binding peptide for another peptide with similar calmodulin binding properties (RS-20 peptide of Meador, pg. 1252, Col. 1, top paragraph ) with a reasonable expectation of success, as other proteins with different molecular structures, but similar binding properties have been successfully used in the past, e.g., calcineurin of Pribilla ([0131]). One having ordinary skill in the art would have been motivated to make such a change to deliver the calcium indicator with enhanced fluorescent properties into the cell nucleus to detect calcium in the nuclear environment. Such combination would have been desirable to those of ordinary skill in the art, for the reason mentioned in motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements of this approach have already been successfully used by Pribilla, Johnsson, and Kim.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pribilla, as applied to claim 1 above, and further in view of Johnsson et al. (WO 2018/219953, priority date: 30 May 2017), hereinafter Johnsson, Griss et al. (WO 2015/007317), hereinafter Griss, and Meador et al. (“Target enzyme recognition by calmodulin: 2.4 A structure of a calmodulin-peptide complex.” Science, vol. 257, 5074 (1992): 1251-5), hereinafter Meador. 
Regarding Claims 11-13, Pribilla teaches a chemigenetic calcium indicator, comprising: (a) a calcium-binding protein domain, (b) a ligand-binding protein domain attached to the calcium-binding protein domain, and (c) a fluorescent dye conjugated to a ligand for the ligand-binding protein domain, wherein the calcium binding protein domain comprises calmodulin and a calmodulin binding peptide. Pribilla does not teach a calcium indicator comprising SEQ ID No. 3, 5 or 7 which include: (a) a circular permutated HaloTag®, and (b) the calmodulin binding peptide is RS-20 peptide.
Johnsson teaches sensors, methods and kits for fluorescence-based detection of NADPH using dihydrofolate reductase (DHFR) (Abstract) with a luciferase (pg. 8, lines 3-14) and HaloTag® enzyme (pg. 6, lines 14-20).  Johnsson also teaches circular permutated HaloTag® (cpHalo) split into N-terminal fragment consisting of amino acid residues 1-141 and C-terminal fragment starting with amino acid residue 144. The present invention claims circular permutated HaloTag® with a split between residues 146 and 147, which is substantially similar to the cpHalo of Johnsson. Johnsson also teaches a linker for connecting permutated fragments of cpHalo: GGT GGS GGT GGS GGS (pg. 33, line 13). This sequence is substantially similar in size, composition and a pattern of amino acid residues to the linker of the instant invention: GGT GGS GGT GGS GGT GGS (residues 177-194 of SEQ ID NO: 4). Griss teaches that circularly permutated molecules can provide a better contact to their respective binding partners. The emission ratio changes of more than 10-fold larger in the case of the circularly permuted variant is reported (pg. 20, lines 24-29, Fig. 2D).
Meador teaches an X-ray crystal structure of a calmodulin-peptide complex (Abstract). Meador also teaches the calmodulin binding peptide of amino acid sequence Ala Arg Arg Lys Trp Gln Lys Thr Gly His Ala Val Arg Ala Ile Gly Arg Leu Ser Ser (pg. 1252, Col. 1, top paragraph) being identical to RS-20 peptide of the instant invention (residues 1-20 of SEQ ID NO: 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pribilla for a chemigenetic calcium indicator based on a calmodulin binding peptide-calmodulin HaloTag® fusion with the teachings of Meador for an alternative calmodulin binding peptide (pg. 1252, Col. 1, top paragraph), and with the teachings of Johnsson (pg. 6, lines 14-20) for the circular permutated HaloTag® to provide a brighter chemigenetic calcium indicator (Griss, pg. 20, lines 24-29, Fig. 2D). It would have been obvious to try to substitute one calmodulin binding peptide for another peptide with similar calmodulin binding properties (RS-20 peptide of Meador, pg. 1252, Col. 1, top paragraph ) with a reasonable expectation of success, as two other proteins with different molecular structures, but similar binding properties have been successfully used in the past: calcineurin of Pribilla ([0131]). One having ordinary skill in the art would have been motivated to make such a change to deliver the calcium indicator with enhanced fluorescent properties. Such combination would have been desirable to those of ordinary skill in the art, for the reason mentioned in motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements of this approach have already been successfully used by Pribilla and Johnsson.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pribilla, as applied to claim 1 above, and further in view of Johnsson et al. (WO 2018/219953, priority date: 30 May 2017), hereinafter Johnsson, Griss et al. (WO 2015/007317), hereinafter Griss, and Kurokawa et al. (“Target-induced conformational adaptation of calmodulin revealed by the crystal structure of a complex with nematode Ca(2+)/calmodulin-dependent kinase kinase peptide.” Journal of molecular biology vol. 312, 1 (2001): 59-68), hereinafter Kurokawa.
Regarding Claims 14-15, Pribilla teaches a chemigenetic calcium indicator, comprising: (a) a calcium-binding protein domain, (b) a ligand-binding protein domain attached to the calcium-binding protein domain, and (c) a fluorescent dye conjugated to a ligand for the ligand-binding protein domain, wherein the calcium binding protein domain comprises calmodulin and a calmodulin binding peptide. Pribilla does not teach the calcium indicator comprising SEQ ID NO. 9 or 11 which include: (a) a circular permutated HaloTag®, and (b) the calmodulin binding peptide is CaMKK peptide.
Johnsson teaches sensors, methods and kits for fluorescence-based detection of NADPH using dihydrofolate reductase (DHFR) (Abstract) with a luciferase (pg. 8, lines 3-14) and HaloTag® enzyme (pg. 6, lines 14-20).  Johnsson also teaches circular permutated HaloTag® (cpHalo) split into N-terminal fragment consisting of amino acid residues 1-141 and C-terminal fragment starting with amino acid residue 144. The present invention claims circular permutated HaloTag® with a split between residues 146 and 147, which is substantially similar to the cpHalo of Johnsson. Johnsson also teaches a linker for connecting permutated fragments of cpHalo: GGT GGS GGT GGS GGS (pg. 33, line 13). This sequence is substantially similar in size, composition and a pattern of amino acid residues to the linker of the instant invention: GGT GGS GGT GGS GGT GGS (residues 181-198 of SEQ ID NO: 10). Griss teaches that circularly permutated molecules can provide a better contact to their respective binding partners. The emission ratio changes of more than 10-fold larger in the case of the circularly permuted variant is reported (pg. 20, lines 24-29, Fig. 2D).
Kurokawa teaches an X-ray crystal structure of a calmodulin-peptide complex, wherein the peptide is a CaM-binding domain of the nematode Caenorhabditis elegans Ca2+/CaM-dependent kinase kinase (CaMKK) (Abstract). Kurokawa also teaches the CaMKK peptide of sequence Val Arg Val Ile Pro Arg Leu Asp Thr Leu Ile Leu Val Lys Ala Met Gly His Arg Lys Arg Phe Gly Asn Pro Phe Arg (Fig. 1a, cCaMKKP, top sequence) being identical to CaMKK peptide of the instant invention (residues 1-27 of SEQ ID NO: 10 and 12 (nucleotide sequences SEQ ID NO: 9 and 11 of claims 14-15)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pribilla for a chemigenetic calcium indicator based on a calmodulin binding peptide-calmodulin HaloTag® fusion with the teachings of Kurokawa for an alternative calmodulin binding peptide (pg. 1252, Col. 1, top paragraph), and with the teachings of Johnsson (pg. 6, lines 14-20) for the circular permutated HaloTag® to provide a brighter chemigenetic calcium indicator (Griss, pg. 20, lines 24-29, Fig. 2D). It would have been obvious to try to substitute one calmodulin binding peptide for another peptide with similar calmodulin binding properties (CaMKK peptide of Kurokawa, Fig. 1a, cCaMKKP, top sequence) with a reasonable expectation of success, as two other proteins with different molecular structures, but similar binding properties have been successfully used in the past: calcineurin of Pribilla ([0131]). One having ordinary skill in the art would have been motivated to make such a change to deliver the calcium indicator with enhanced fluorescent properties. Such combination would have been desirable to those of ordinary skill in the art, for the reason mentioned in motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements of this approach have already been successfully used by Pribilla and Johnsson.


Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grimm et al. (“A general method to fine-tune fluorophores for live-cell and in vivo imaging.” Nat Methods 14, 987–994 (2017)) teaches different azetidinyl-rhodamine dyes (azetidine-containing dyes as recited in claim 18) for use with HaloTag® (Fig. 1a, d, h, Fig. 2a-k, pg. 989, Col. 1, Table 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                                


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        December 1, 2022